Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Hubert Ramsey appeals the district court’s order denying his motion for a reduction of sentence filed pursuant to 18 U.S.C. § 3582(c)(2) (2006). We have reviewed the record and find the district court did not abuse its discretion in denying the motion. United States v. Goines, 357 F.3d 469, 478 (4th Cir.2004) (motion under § 8582(c) “is subject to the discretion of the district court”); United States v. Degree, 205 F.3d 724, 727 (4th Cir.2000). Thus, we affirm for the reasons stated by the district court. See United States v. Ramsey, No. 5:96-cr-00005-RLV-4 (W.D.N.C. Sept. 11, 2009). We deny counsel’s motions to withdraw as moot and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.